COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: HAROLD W. MITCHELL, 
 
RELATOR.


§
 
§
 
§
 
§





No. 08-12-00021-CR
 
ORIGINAL
    PROCEEDING
 




ON PETITION
    FOR WRIT OF 
 
MANDAMUS







 


 


 





 


 



MEMORANDUM  OPINION
 
Relator Harold Mitchell,
pro se, has filed a petition for writ
of mandamus, requesting that this Court compel the Honorable Bill McCoy, judge
of the 358th Judicial District Court of Ector County to withdraw that part of
its judgment which ordered Relator to reimburse the state for attorney’s fees
and costs related to his criminal conviction. 
Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the courts of appeals to (1) a writ necessary to
enforce the jurisdiction of the court, (2) a writ against a district court
judge or county court judge in the court of appeals’ district, or (3) a writ
against a judge of a district court who is acting as a magistrate at a court of
inquiry in the court of appeals district. 
Tex.Gov’t Code Ann. § 22.221(a),
(b)(West 2004). 
Because the petition for writ of mandamus is not directed against a
district court judge or county court judge in our district, and issuance of the
writ is not necessary to enforce our jurisdiction, we do not have jurisdiction
of this original proceeding. 
Accordingly, we dismiss the petition for writ of mandamus for want of
jurisdiction.
 
 
February 29, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.
 
(Do Not Publish)